Title: Resolution of the Massachusetts Council, 18 October 1779
From: Massachusetts Council
To: 


     
      Council Chamber Octobr. 18th. 1779
     
     Ordered that the honourable John Adams Esqr. have the Loan of one Qto: vol: entitled “All the Memorials of the Courts of Great-Britain and France, since the peace of Aix la Chapelle, relative to the limits of the Terrotories of both Crowns in North America &c.” now belonging to the Library in the Council Chamber, to be returned by him into said Library so soon as he shall have done with the same.
     
      Attest, Jno. Avery D Sey.
     
    